Case 3:20-cv-00148-KRG D
ateey

IN THE COURT OF COMMON PLEAS OF CAMBRIA COUNTY
CIVIL DIVISION

DARRION DIXON,
Plaintiff,

Vv.

JOHNSTOWN, PENNSYLVANIA, a Pennsylvania

oouen 1-2. Filed 07/28/20 Page 1 of 11

RECEIVED

— JUL 02 2020 >

CITY OF JOHNSTOWN

2020. Yd g By City Manager's Oke.

COMPLAINT
JURY TRIAL DEMANDED

    

os pe 7
Municipality; Frank Janakovic, in his capacity ty a
as Mayor of the City of Johnstown; Robert : Filed by: a ; 5
Ritter In his capacity as acting City Manager of : - =
the City of Johnstown; the Johnstown Police eer
Department; Robert Johnson In his capacity a

as Chief of Police for the Johnstown Police DAVID L. BEYER, ESQUIRE ~ = 2)
Department; and Kyle Wyrick, 104 S. Center Street #316 ce EQ

Individually and in his capacity as a Johnstown Ebensburg, PA 15931 2 - 3 o

Police Officer, (T) {814} 471-7702 ~

Defendants. (F) (814) 471-7703
NOTICE TO DEFEND

You have been sued in Court. If you wish to defend against the claims set forth in the following
pages, you must take action within twenty (20) days after this Complaint and Notice are served, by
entering a written appearance or by attorney and filing in writing with the Court your defenses and
objections to the claims set forth against you. You are warned that, if you fail to do sa, the case may
proceed without you and a judgment may be entered against you by the Court without further notice
for any money claimed in the Complaint or for any other claim or relief requested by the Plaintiff. You
may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE A LAWYER
OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW TO FIND OUT WHERE

YOU CAN GET LEGAL HELP.

LAUREL LEGAL SERVICES
227 FRANKLIN STREET #400
‘JOHNSTOWN, PA 15901
(800) 253-9558

 
Case 3:20-cv-00148-KRG Document 1-2 Filed 07/28/20 Page 2 of 11

IN THE COURT OF COMMON PLEAS OF CAMBRIA COUNTY

 

CIVIL DIVISION
DARRION DIXON, : 2020 -
Plaintiff, :
: COMPLAINT
Vv. ; JURY TRIAL DEMANDED

JOHNSTOWN, PENNSYLVANIA, a Pennsylvania

Municipality; Frank Janakovic, in his capacity:

as Mayor of the City of Johnstown; Robert : Filed by:

Ritter In his capacity as acting City Manager of :

the City of Johnstown; the Johnstown Police

Department; Robert Johnson In his capacity :

as Chief of Police for the Johnstown Police : DAVID 1. BEYER, ESQUIRE

Department; and Kyle Wyrick, : 104 S. Center Street #316
Individually and in his capacity as aJohnstown Ebensburg, PA 15931
Police Officer, : (T) (814) 471-7702
Defendants. : (F) (814) 471-7703
COMPLAINT

AND NOW, comes your Plaintiff, Darrion Dixon, by and through his attorney, David L. Beyer,

Esquire and Beyer Law Office, and files this Complaint, and in support thereof avers as follows:

I. Parties

1. Your Plaintiff is an adult individual with a legal address of 737 Park Avenue, Johnstown, PA

15902.
>. All Defendants have a primary work address of 401 Washington Street, Johnstown, PA 15901,

which is the Public Safety Building of Johnstown, PA.
1 Facts
3. Onor about November 22, 2018, Darrion Dixon was walking with his mother, Dorenda Dixon,
and his brother, Dion Dixon, in a !egal and appropriate manner in the City of Johnstown,

Pennsylvania.

4. The trio was walking down the river trail behind the Greater Johnstown School District High

School, on their way home.
10.

11.

12.

13.

14,

15.

16.
17.

18.

Case 3:20-cv-00148-KRG Document 1-2 Filed 07/28/20 Page 3 of 11

Officer Kyle Wirick, of the Johnstown Police Department, pulled up behind the trio in his police
cruiser, after allegedly being dispatched for a physical disturbance wherein two black males in
black clothing were allegedly dragging a woman in a pink jacket down the road and hitting her.
Officer Wirick activated his emergency lights and parked his police cruiser facing the trio, which
allowed the dash camera in the cruiser to capture the events that followed.

Officer Wirick approached the Dixons and related his reason for stopping them.

Darrion Dixon and Dion Dixon each denied hitting or dragging their mother; Dorenda Dixon
denied being hit or dragged by her sons.

Officer Wirick beckoned for Darrion Dixon to come closer and talk to him, which Officer Wyrick
acknowledges Darrion Dixon complied with by coming to approximately 3.5 feet away and stood
next to Dion Dixon.

Officer Wirick then verbally told Darrion Dixon that he was “in his bubble.”

The dash camera shows that Darrion Dixon was standing beside his brother, Dion Dixon as he
spoke to officer Wirick; he never moved closer or took any aggressive actions other than coming
closer when Officer Wirick initially beckoned him to do so.

Officer Wirick took four strides to get behind Darrion Dixon, forced his arms behind his back and
directed him towards the police cruiser.

As they approached the police cruiser, while pinning Darrion Dixon’s arms behind his back,
Officer Wirick forcibly slams the head of Darrion Dixon off the hood of the police cruiser with
such force that the hood of the cruiser was damaged.

In response, Darrion Dixon turned his right shoulder, and the right half of his body, towards
Officer Wirick to protest the unnecessary assault.

When Darrion Dixon begins to turn, Officer Wirick places his arms around the torso/neck of
Darrion Dixon, and forcibly executes a reverse takedown of Darrion Dixon onto the ground.
Officer Wirick then handcuffed Darrion Dixon and took him into custody without incident.
Officer Wirick correspondingly filed charged against Darrion Dixon that included Aggravated
Assault (Felony of the 1% degree), Resisting Arrest (Misdemeanor of the 2™ degree}, Disorderly
Conduct Engage in Fighting (Misdemeanor of the 3 degree}, Criminal Mischief (Summary
offense), and Public Drunkenness (Summary offense).

Of note, Officer Wirick supported the charge of Criminal Mischief by stating that Darrion Dixon

had intentionally thrown himself into the hood of the police cruiser, resulting in damages being

done to the police cruiser.
19.

20.

21.

22.

23.
24,

25.

26.

27.

28.

29.

30.

Case 3:20-cv-00148-KRG Document 1-2 Filed 07/28/20 Page 4 of 11

All remaining charges were filed as a result of Darrion Dixon turning his torso towards Officer
Wirick while being assaulted; there was no allegation that Darrion Dixon attempted to flee or to
strike Officer Wyrick.

Collectively, the charges filed by Officer Wirick carried a maximum aggregate sentence of 23.5
years’ incarceration and §33,100.00 in fines.

As a result of the serious nature of the crimes alleged, bail was set in the amount of Twenty
Thousand ($20,000.00) Dollars.

Unable to post bail, Darrion Dixon remained incarcerated until December 6, 2018, a period of
fifteen (15) days, at which point his bail was modified to an unsecured amount and he was
permitted to exit Cambria County Prison.

The above referenced criminal charges remained in place throughout the pre-trial process.
Despite Discovery requests being properly made to the Cambria County District Attorney's
Office, the cruiser camera footage was not contained within the evidence initially provided to
the Defendant by the Commonwealth.

It is the understanding of the undersigned that the Cambria County District Attorney's Office did
not have the cruiser camera footage in its possession at this time; the Johnstown Police
Department and/or Officer Wirick had not supplied that footage to the District Attorney's Office
as part of his investigation materials.

There is no reference to the existence of the cruiser camera footage in the Criminal Complaint
filed by the officer, nor is there a reference to the existence of the cruiser camera footage in the
discovery reports.

On or about September 27, 2019, a disc containing the cruiser camera footage was forwarded to
Darrion Dixon's defense counsel by the Cambria County District Attorney’s Office; that disc
contained an error which made the cruiser camera footage unviewable.

On or about October 1, 2019, Darrion Dixon’s defense counsel alerted the Cambria County
District Attorney’s office of the disc error.

in November, 2019, a disc containing the cruiser camera footage was forwarded to Darrion
Dixon’s defense counsel by the Cambria County District Attorney’s Office; said camera footage

completely exonerated Darrion Dixon from the criminal acts he was alleged to have committed.

On November 19, 2019, Darrion Dixon plead guilty to Disorderly Conduct, a summary offense, to

ensure the matter was concluded with prejudice.

 
Case 3:20-cv-00148-KRG Document 1-2 Filed 07/28/20 Page 5of11

31. Darrion Dixon was sentenced to a $0.00 fine, no further incarceration, no conditions, no
probation, and all of the associated costs of the prosecution were ordered to be paid by
Cambria County, given the factual circumstances shown by the cruiser camera footage.

32. Asa result of the Plaintiff's unfounded detention, he has suffered great stress, emotional
distress, damage to character and reputation and financial losses attributable to these effects.

33. Asa result of the above averments of fact, the Plaintiff demands a Jury Trial.

Count 1: 42 U.S.C, Section 1983 and Fourth, Fifth and Fourteenth Amendments to U.S. Constitution

34, All previous paragraphs are incorporated by reference as if the same were set forth more fully at

length herein.

35. Defendants have by tacit or implied consent, or deliberate indifference allowed unlawful and
unconstitutional police practices, regulations, rules or policies, customs and procedures to exist.

36, These practices, customs, edicts, etc., which by their longstanding implementation have become
the rule, include without limitation subjecting citizens to unlawful seizures and imprisonment,
misidentification of criminal suspects, acting and conducting investigations in bad faith and
tolerating and implicitly approving the official violation of clearly established constitutional
rights.

37. The Defendants, by deliberate indifference or tacit acquiescence, have failed to properly train,
supervise, and discipline their front-line investigators and officers inclusive of the officially
named police officer.

38. The Defendants have routinely acquiesced in and failed to take appropriate measures to prevent
the aforesaid police misconduct and particularly the conduct alleged to have violated plaintiff's
constitutional rights.

39. As a proximate cause of defendant’s official rules, regulations, and directives, or the defendants’
policies, customs, procedures, and practices, the Plaintiff has suffered substantial injury and
loss.

40. By allowing the seizure and imprisonment of Plaintiff and the subsequent filing of false or bad
faith criminal charges in violation of the Fourth Amendment.

41. By arresting Plaintiff without probable cause, Defendants deprived him of his liberty without
due process of law, in violation of his Fifth Amendment rights.

42. By allowing the initiation of false or pretextual charges and criminal prosecution against Plaintiff

in order to cover up or justify improper police misconduct in violation of his right to be free from
Case 3:20-cv-00148-KRG Document 1-2 Filed 07/28/20 Page 6 of 11

unreasonable seizure and malicious prosecution. These rights are protected under the due
process clause of the Fourteenth Amendment of the U.S. Constitution.

43. At all times pertinent hereto, the defendants deprived the Plaintiff of his constitutional rights
while acting under the color of law.

44. Such conduct caused injuries to the Plaintiff's person, including:
a. Deprivation of his freedom, in violation of his Constitutional rights;
b. Anxiety disorder;
c. Decreased Mental health;
d. Hyper-vigilance;
e. Damage to his reputation in the community;
45. Asa result of these injuries, Plaintiff Darrion Dixon has incurred the following damages:
a. Pain, suffering, embarrassment and inconvenience;
b. Lost wages and income potential;

c. Various expenses related to his legal defense; and

d. Loss of the ordinary pleasures of life.

WHEREFORE, Plaintiff respectfully demands that the Court:

4. {ssue a declaratory judgment that the actions, policies, regulations or practices described
above caused or resulted in the deprivation of rights guaranteed to Plaintiff by the Fourth,
Fifth, and Fourteenth Amendment to the U.S. Constitution and by 42 U.S.C. 1983.

b. Award the individually named Plaintiff compensatory damages against defendants jointly

and severally in excess of $250,000.00.

c. Award the individually named Plaintiff punitive damages against defendants jointly and

severally in excess of $250,000.00.

d. Award reasonable costs and attorney's fees pursuant to 42 U.S.C. 1988.

JURY TRIAL DEMANDED.
Case 3:20-cv-00148-KRG Document 1-2 Filed 07/28/20 Page 7 of 11

Count 2: False Arrest and Imprisonment and PA. Const. art. 1 § 8.

46. Plaintiff hereby incorporates by reference all preceding paragraphs as though set forth more

fully at jength herein.

47. At all times relevant herein, the defendants acted with the intention of confining Darrion Dixon

within fixed boundaries, an action proscribed by the Constitution of Pennsylvania, article 1, §8,

and the Restatement (Second) of Torts §35 (1965).

48. Asa result of the arrest, secured by the defendants in the absence of probable cause, Plaintiff,

Darrion Dixon was handcuffed, confined, and deprived of his liberty.

49. At all times pertinent hereto, Plaintiff, Darrion Dixon was conscious of the confinement.

50. The above-named Defendants, at all times relevant herein, acted without good faith and in the

absence of ordinary care. This conduct includes, but is not limited to:

a.

b,

i.

Arresting the Plaintiff, Darrion Dixon, without probable cause;

Falsely accusing the Plaintiff, Darrion Dixon, of aggressive actions that the video shows
did not occur;

Falsely accusing the Plaintiff, Darrion Dixon, of intentionally damaging the police cruiser
through a voluntary act that the video shows did not occur;

Falsely accusing the Plaintiff, Darrion Dixon, of committing an aggravated assault of a
police officer that the video shows did not occur;

Falsely accusing the Plaintiff, Darrion Dixon, of resisting a lawful arrest when the video
shows no such resistance occurred;

Not presenting the video to the Cambria County District Attorney's office whenever it
clearly contravenes the Criminal Affidavit signed by the arresting officer:

Allowing the Magisterial District Justice to set bail based on the Criminal Affidavit of
Probable Cause and not presenting the video to the Magisterial District Justice.
Allowing the criminal charges to exist for nearly a year, without probable cause, before
providing the video exculpating the Plaintiff.

Creating, and participating in, an atmosphere where

51, Asa result of the above charged conduct by the Defendants, Plaintiff has suffered those injuries

set forth more fully in the preceding paragraphs.

52. Asa result of these injuries, Plaintiff has incurred those damages set forth more fully in the

preceding paragraphs.

 
Case 3:20-cv-00148-KRG Document 1-2 Filed 07/28/20 Page 8 of 11

WHEREFORE, Plaintiff respectfully demands that the Court:

a. Award the Plaintiff compensatory damages against defendants jointly and severally.
b, Award the Plaintiff punitive damages against defendants jointly and severally.

c. Such other and further relief as is just and proper.
JURY TRIAL DEMANDED.

Count 3: Malicious Prosecution

 

53. Plaintiff hereby incorporates by reference all preceding paragraphs as though set forth more

fully at length herein.

54. That the Defendants, while acting under color of law, did willfully and without proper motive,
institute false criminal charges against Plaintiff, Darrion Dixon, conduct proscribed by the
Restatement (Second) of Torts §653 (1965).

55. The Defendants, aforesaid, knew or should have known that the charges they filed to wit:
Aggravated Assault, Resisting Arrest, Disorderly Conduct Engage in Fighting, and Criminal

Mischief, were baseless. This is supported by the fact that:

a. The Defendants were in possession of video footage exculpating Darrion Dixon from the
alleged conduct which formed the basis of said charges.
b. The Defendants intentionally provided false information to the Cambria County District

Attorney’s Office while withholding the video footage of same until just before the

scheduled trial was to take place.

56, As a direct and proximate result of the filling of false criminal charges and false, misleading
reports, Plaintiff has suffered those injuries set forth more fully in the preceding paragraphs.

57, Asa result of these injuries, Plaintiff has incurred those damages set forth more fully in the

preceding paragraphs.
WHEREFORE, Plaintiff respectfully demands that the Court:

a. Award the Plaintiff compensatory damages against defendants jointly and severally.

b. Award the Plaintiff punitive damages against defendants jointly and severally.

c. Such other and further relief as is just and proper.

JURY TRIAL DEMANDED.

 
Case 3:20-cv-00148-KRG Document 1-2 Filed 07/28/20 Page 9 of11

Count 4: Intentional Infliction af Emotional Distress

58. All previous paragraphs are incorporated by reference as if the same were set forth more fully at
length herein.

59. In purposefully depriving Darrion Dixon of his liberty, instituting criminal proceedings, and
withholding exculpatory evidence from the Commonwealth for the duration of the pre-trial

process, the Defendants acted in an extreme and outrageous manner, beyond the bounds of all
decency, conduct proscribed by the Restatement (Second) of Torts §46 (1965).
60. The Defendants knew or should have known that such an unwarranted deprivation of liberty

would cause the Plaintiff severe emotional distress.
61. Such conduct caused the Plaintiff severe emotional distress and manifested physical symptoms
outlined in the preceding paragraphs.

62. As a result of these injuries, Plaintiff has incurred those damages set forth in the preceding

paragraphs.

WHEREFORE, Plaintiff respectfully demands that the Court:

a. Award the Plaintiff compensatory damages against defendants jointly and severally.

b, Award the Plaintiff punitive damages against defendants jointly and severally.

c. Such other and further relief as is just and proper.

JURY TRIAL DEMANDED.

Count 5; Assault and Battery

63. All previous paragraphs are incorporated by reference as if the same were set forth more fully at

length herein.

64. The arresting officer acting within the course and scope of his employment, and under the

supervision of his superiors without just cause and with unprivileged intent attempted and did in

fact make unnecessary harmful and offensive contact, causing immediate apprehension of your

Plaintiff, Darrion Dixon who he physically assaulted by:

Forcing his arms behind his back;

 
Case 3:20-cv-00148-KRG Document 1-2 Filed 07/28/20 Page 10 of 11

b. Forcibly slamming the body and head of Darrion Dixon off of the Police cruiser;
C. Forcibly executing a reverse takedown and throwing Darrion Dixon to the
ground.

WHEREFORE, Plaintiff respectfully demands that the Court:

a. Award the Plaintiff compensatory damages against defendants jointly and severally.
b. Award the Plaintiff punitive damages against defendants jointly and severally.

c. Award the Plaintiff reasonable costs and attorney fees and such other relief as is just

and proper.

JURY TRIAL DEMANDED.

O' yh.

David T. Beyer, Est uire
Attorney for Praintiff, Darrion Dixon

104 S. Center Street #316
Ebensburg, PA 15931

 
Case 3:20-cv-00148-KRG Document 1-2 Filed 07/28/20 Page 11 of 11

VERIFICATION

The foregoing statements of fact are true and correct. I understand that
false statements herein are made subject to penalties of 18 Pa. C.S. Section

4904 relating to unsworn falsification to authorities.

DATE Darrion Dixon

 

 
